Detailed Action

1.	This Office Action is responsive to the Amendment filed 01/17/2020.  Claims 1-20 have been cancelled.  Claims 21-40 have been added as new claims and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statements (IDSes) submitted on 10/22/2020, 11/05/2020 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 05/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Nate S. Woo (Reg. No. 77,331), on April 30th, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the claims as below:

Claim 21. (Currently amended) A computer-implemented system for interfacing communication networks, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions for:
receiving a first message from a first communication network among a set of communication networks;
parsing the first message to obtain a first variable corresponding to the first communication network and a second variable corresponding to a first destination, the first communication network using a first communication protocol and the first destination using a second communication protocol;
converting the first message into a predetermined format for the second communication protocol based on the first variable and the second variable; and
transmitting the first message to the first destination;
wherein converting the first message into the predetermined format comprises: determining an interface map between the first communication protocol and the predetermined format of the second communication protocol; parsing the first message to identify a plurality of data variables; and42Customer No. 22,852 Attorney Docket No. 14904.0103-00000assigning values of the plurality of data variables of the first message to corresponding data variables of the predetermined format based on the interface map.

Claim 28. (Cancelled) (The subject matter is incorporated into claim 21)

Claim 29. (Currently amended) The computer-implemented system of claim [[28]] 21, wherein the first message comprises one or more data variables with no corresponding data variable in the predetermined format, or the predetermined format comprises data variables with no corresponding data variable in the first message.  

Claim 30. (Currently amended) A computer-implemented method for interfacing communication networks, the method comprising:
receiving a first message from a first communication network among a set of communication networks;
parsing the first message to obtain a first variable corresponding to the first communication network and a second variable corresponding to a first destination, the first communication network using a first communication protocol and the first destination using a second communication protocol;
converting the first message into a predetermined format for the second communication protocol based on the first variable and the second variable; and
transmitting the first message to the first destination;
wherein converting the first message into the predetermined format comprises: determining an interface map between the first communication protocol and the predetermined format of the second communication protocol; parsing the first message to identify a plurality of data variables; and42Customer No. 22,852 Attorney Docket No. 14904.0103-00000assigning values of the plurality of data variables of the first message to corresponding data variables of the predetermined format based on the interface map.

Claim 37. (Cancelled) (The subject matter is incorporated into claim 30)

Claim 38. (Currently amended) The computer-implemented system of claim [[37]] 30, wherein the first message comprises one or more data variables with no corresponding data variable in the predetermined format, or the predetermined format comprises data variables with no corresponding data variable in the first message.  

Claim 39. (Currently amended) A computer-implemented system for interfacing communication networks, the system comprising:
an inbound endpoint layer configured to receive an inbound message from a first communication network among a set of communication networks, the inbound endpoint layer further comprising an inbound parser configured to parse the inbound message to determine a first variable corresponding to the first communication network and a second variable corresponding to a first destination within a second communication network, the first communication network using a first communication protocol and the first destination using a second communication protocol;
an inbound converting layer configured to convert the inbound message into a predetermined format based on the first variable and the second variable; 
a routing layer configured to transmit the converted inbound message to the first destination;

an outbound converting layer configured to convert the outbound message into a target format based on the third variable, wherein the routing layer is further configured to transmit the converted outbound message to the second destination;
wherein the outbound converting layer is further configured to convert the outbound message by: identifying a third communication network corresponding to the second destination; and appending an outbound message header to the outbound message to create a converted outbound message, the outbound message header comprising a first data field corresponding to the second destination.

9.	Claims 21-27, 29-36 and 38-40 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	Prior art Malnati (US 2016/0232043)) teaches a global cache of automation variables may be established for a computing environment, wherein a method may include receiving one or more message event reports from an application manager; parsing the one or more message event reports in accordance with established parsing rules; and storing one or more variables and their most recent variable states associated with the one or more operating systems in a primary global cache.
Gmuender et al. (US 7,412,539) teaches a method for resource locator identifier rewrite comprising: receiving a response with a resource locator identifier (RLI) that indicates a first resource access protocol; determining that the first resource access protocol should govern a request for a resource indicated by that RLI; rewriting the RLI to indicate a second resource access protocol that should govern the request; encapsulating a set of one or more fragments of the response with transport layer information; … and transmitting the encapsulated set of fragments to a client.
	Prior art Marvin et al. (US 2004/0172618) teaches that based on the session’s unique identifier and the metadata, any required preprocessing is performed by software runtime containers.  Examples of preprocessing can include, parsing and processing of message headers (e.g., HTTP and SOAP protocol headers), verification of security information or security tokens, callback management, message routing to one or more destinations, transformation of variables in the request message payload, etc.
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system and method for interfacing communication networks, the method comprising: receiving a first message from a first communication network among a set of communication networks; parsing the first message to obtain a first variable corresponding to the first communication network and a second variable corresponding to a first destination, the first communication network using a first communication protocol and the first destination using a second communication protocol; converting the first message into a predetermined format for the second communication protocol based on the first variable and the second variable; and transmitting the first message to the first destination; wherein converting the first message into the predetermined format comprises: determining an interface map between the first communication protocol and the predetermined format of the second communication protocol; parsing the first message to identify a plurality of data variables; and42Customer No. 22,852 Attorney Docket No. 14904.0103-00000assigning values of the plurality of data variables of the first message to corresponding data variables of the predetermined format based on the interface map, as set forth in the independent claims 21 and 30.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system for interfacing communication networks, the system comprising: an inbound endpoint layer configured to receive an inbound message from a first communication network among a set of communication networks, the inbound endpoint layer further comprising an inbound parser configured to parse the inbound message to determine a first variable corresponding to the first communication network and a second variable corresponding to a first destination within a second communication network, the first communication network using a first communication protocol and the first destination using a second communication protocol; an inbound converting layer configured to convert the inbound message into a predetermined format based on the first variable and the second variable; a routing layer configured to transmit the converted inbound message to the first destination; an outbound endpoint layer configured to receive an outbound message from an originating point within the second communication network, the outbound message comprising a third variable corresponding to a second destination; and an outbound converting layer configured to convert the outbound message into a target format based on the third variable, wherein the routing layer is further configured to transmit the converted outbound message to the second destination; wherein the outbound converting layer is further configured to convert the outbound message by: identifying a third communication network corresponding to the second destination; and appending an outbound message header to the outbound message to create a converted outbound message, the outbound message header comprising a first data field corresponding to the second destination, as set forth in the independent claim 39.  


11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441